Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. Patent Publication No. 2011/0029171)
Regarding claim 1, Hyde et al. teaches a transportation mobility system comprising: a data storage configured to maintain vehicle data indicating fuel consumption (Par. 0044; See "For example, vehicle operating parameters involving the combustion motor 162 may include various data aspects related to exhaust emissions 168, wherein monitored and/ or processed output data obtained by emission sensor 169 may be transmitted to communication unit 140. As another example, vehicle operating parameters involving combustion fuels may include various data aspects related to gasoline 164 and/ or bio-fuel 166, wherein monitored and/ or processed output data obtained by fuel content analyzer 166 as well as obtained by fuel gauge 167 may be transmitted to communication unit 140.") and count of passengers for vehicles of a transportation system, and user data describing movements of the passengers within the transportation system; and (Par. 0046; See "More exemplary vehicle operating parameters may be obtained by a passenger monitoring device 180 for transmitting seat-belt usage data, passenger ID data, and occupant counting data to communication unit 140. Further exemplary vehicle operating parameters may involve vehicle data that includes monitored safety factors 175 such as identification of air bags deployed, safety inspection status, prohibited driver activity ( e.g., alcohol usage, cell phone usage, text messaging, unlicensed driver, expired driver license, etc.), expired car registration, tire tread wear, tire pressure, engine an emissions monitoring portal, programmed to provide, estimates of pollutant emissions and a percent share of miles completed by zero-emissions transportation. (Par. 0089; See "Additional possible process features depicted in FIG. 12 may include obtaining information regarding a compliance state that includes one or more of the following types of qualification requirements: number of passengers, HOV lane account status, toll road account status, public road standard, public area standard, private road standard, private area standard, electric power mode, combustion/electric hybrid mode, combustion fuel content, bio-fuel content, natural gas fuel, engine efficiency, miles/per/gallon calibration, combustion emission, zero-emissions, exhaust content, maximum speed limitation (block 827). Another exemplary process feature may include acquiring information regarding two or more possible consequential results which are respectively based on selective implementation of different optional vehicle operation modes (block 828).") Hyde et al. does not mention the term “percent share” but generates a data table which includes a zero-emissions qualification requirement as to provide a breakdown of miles completed by zero-emissions transportation. When viewing the data table, FIG. 6, zero emissions appears in the operation mode category which is a fraction of the total operational modes listed therefore a percent share of miles are completed by zero-emissions transportation. 
Hyde et al. fails to teach an emissions monitoring portal for vehicles of a fleet and instead teaches an emissions monitoring portal for a single vehicle but it would be obvious to use the teachings within Hyde et al. to apply an emissions monitoring portal to a fleet of vehicles with a reasonable expectation of success because a fleet of vehicles were well known before the effective filing date of the claimed invention. Further, Hyde et al. teaches the use of fleets (Par. 0091; See “In some instances another process feature may include acquiring information regarding one or more possible consequential results (block 833), wherein such acquired information may be indicated on a communication device accessible in the vehicle (block 834) or may be indicated on a communication device accessible to an operator or driver or passenger or owner or lessor or lessee or fleet manager of the vehicle (block 836).”) therefore is would be obvious to try to apply the emissions monitoring portal in Hyde et al. to a fleet of vehicles before the effective filing 
Regarding claim 2, Hyde et al. teaches the system of claim 1, wherein the pollutant includes one or more greenhouse gases or criteria air pollutants. (Par. 0044; See "For example, vehicle operating parameters involving the combustion motor 162 may include various data aspects related to exhaust emissions 168, wherein monitored and/ or processed output data obtained by emission sensor 169 may be transmitted to communication unit 140. As another example, vehicle operating parameters involving combustion fuels may include various data aspects related to gasoline 164 and/ or bio-fuel 166, wherein monitored and/ or processed output data obtained by fuel content analyzer 166 as well as obtained by fuel gauge 167 may be transmitted to communication unit 140.")
Regarding claim 3, Hyde et al. teaches the system of claim 1, wherein the emissions monitoring portal is further programmed to compute the zero-emissions transportation miles according to a transportation distance covered by an active mode, use of zero-emissions vehicles, or plug-in hybrid distance driven in a battery charge deplete mode. (Par. 0068; See "More specifically with respect to the Lake Toll Road 535, a possible vehicle operation mode category 480b entitled "zero emissions" 544 has a compliance state 490b of three separate classifications 552, including a first basis of"electric power  vehicle", a second basis of "solely electric mode (hybrid engine), and a third basis of "certified low combustion emission", wherein each basis qualifies for waiver of any payment fee." & Par. 0044; See "For example, vehicle operating parameters involving the combustion motor 162 may include various data aspects related to exhaust emissions 168, wherein monitored and/ or processed output data obtained by emission sensor 169 may be transmitted to communication unit 140. As another example, vehicle operating parameters involving combustion fuels may include various data aspects related to gasoline 164 and/ or bio-fuel 166, wherein monitored and/ or processed output data obtained by fuel content analyzer 166 as well as obtained by fuel gauge 167 may be transmitted to communication unit 140.")
the system of claim 1, wherein the emissions monitoring portal is further programmed to sum the pollutant emissions from fleet operations, categorized by one or more of tailpipe emissions, well-to-tank emissions, or externality to other travelers. (Par. 0044; See "For example, vehicle operating parameters involving the combustion motor 162 may include various data aspects related to exhaust emissions 168, wherein monitored and/ or processed output data obtained by emission sensor 169 may be transmitted to communication unit 140. As another example, vehicle operating parameters involving combustion fuels may include various data aspects related to gasoline 164 and/ or bio-fuel 166, wherein monitored and/ or processed output data obtained by fuel content analyzer 166 as well as obtained by fuel gauge 167 may be transmitted to communication unit 140.")

the system of claim 1, wherein the vehicle data further includes aggregated fuel consumption information for tank-to-wheels emissions computed by the vehicle according to vehicle emissions measurements. (Par. 0044; See "For example, vehicle operating parameters involving the combustion motor 162 may include various data aspects related to exhaust emissions 168, wherein monitored and/ or processed output data obtained by emission sensor 169 may be transmitted to communication unit 140. As another example, vehicle operating parameters involving combustion fuels may include various data aspects related to gasoline 164 and/ or bio-fuel 166, wherein monitored and/ or processed output data obtained by fuel content analyzer 166 as well as obtained by fuel gauge 167 may be transmitted to communication unit 140.")
Regarding claim 20, Hyde et al. teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more hardware processors of a transportation mobility cloud, cause the transportation mobility cloud to: maintain, in a data storage, vehicle data indicating fuel consumption (Par. 0039; See “FIG. 1 is a schematic block diagram illustrating an exemplary embodiment 50 for a selective vehicle control system regarding vehicle 55. A vehicle communication unit 52 having user-selection interface 54 may in some instances be remotely accessed by a mobile communication unit 56 having user-selection interface 58. The vehicle communication unit 54 may also be operably connected via transponder 60 and via field transceiver 62 with a central data center 65 to facilitate determination of a conformity status of the vehicle 50 with respect to an applicable vehicle administrative standard. The central data center 65 may be linked to an administrative standards compliance unit 70 that is configured to include processor 72, controller 7 4, and application program 76 in order to make such a conformity status determination for vehicle 55 as well as for other vehicles. A periodically updated record of accounts 78 regarding the conformity status may be maintained by the administrative standards compliance unit 70.” & Par. 0044; See "For example, vehicle operating parameters involving the combustion motor 162 may include various data aspects related to exhaust emissions 168, wherein monitored and/ or processed output data obtained by emission sensor 169 may be transmitted to communication unit 140. As another example, vehicle operating parameters involving combustion fuels 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. Patent Publication No. 2011/0029171) in view of Kerning et al. (U.S. Patent No. 9,773,364).
Regarding claim 4, Hyde et al. teaches the method of claim 1 (see above) but fails to teach wherein the active mode includes walking or biking.
Kerning et al. makes up for the deficiencies in Hyde et al. Kerning et al. teaches wherein the active mode includes walking or biking. (Col 9, ll. 1-15; See "Once the starting point and destination have been entered, and the feature is properly armed, it may automatically track and display the distances traveled and the elapsed time, as shown in FIG. 8. The module may display the travelers progress on the map in real time, and may also calculate an estimated time remaining ( or an arrival time), based on the speed of travel. As seen in FIG. 8, if the user arms the feature but does not begin to walk immediately, or initially walks very slowly, the estimated time remaining (e.g., 44 minutes) may be greater than the time that was originally allotted for the trip ( e.g., 43 minutes). The allotted travel time may be determined by the method of travel, i.e., walking, bicycle, train, or car, and it may also account, for rush hour travel times, changing traffic patterns, weather, etc.")
Hyde et al. teaches an emissions monitoring portal which may measure the emissions for zero emission transportation. Walking and biking are forms of zero emissions transportation. Hyde et al. fails to teach the use of transportation including walking and biking, however, Kerning et al. teaches the use of transportation including walking and biking. Hyde et al. and Kerning et al. are obvious to combine because Hyde et al. is improved by using the emissions monitoring portal to measure emissions during transportation including walking or biking which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Hyde et al. in view of Kerning et al.
Claims 9-10, 13, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. Patent Publication No. 2011/0029171) in view of Skoglund et al. (U.S. Patent No. 10,311,660).
Regarding claim 9, Hyde et al. teaches the system of claim 1 but fails to teach wherein the user data includes location and speed data captured by sensors of mobile devices of the passengers and is received by the data storage from the mobile devices.
Skoglund et al. teaches wherein the user data includes location and speed data captured by sensors of mobile devices of the passengers and is received by the data storage from the mobile devices. (Abstract; See "A method of passenger flow determination comprises estimating, by a processor (3 ,6), whether the number of mobile devices on a vehicle (2) has changed based on signals from mobile devices that were received at a sensor (1) located in the vehicle. The processor may compare an estimate whether the number of mobile devices on the vehicle has changed with at least one other data input to the processor, and this allows the processor to determine whether a change in number of detected devices is caused by someone entering or leaving the vehicle rather than a device being switched on or off. The processor may be located on the vehicle, and the method may further comprise forwarding information to a second processor (6) remote from the vehicle. The second processor will receive data from many vehicles and therefore has a larger dataset available than the processor on a single vehicle, and so can extract more reliable information about passenger flows." & Col. 13, ll. 25-37; See "The remote processing system 6 may then look at data received from other vehicles to see whether that mobile device was reported a boarding another vehicle at a nearby location soon after that time. This allows a passengers full journey through the public transport network to be determined, to provide information on passenger interchanges between one route and another etc. The central processing system may be configured to determine that a passenger has made a transfer from one route to another if their mobile device is detected as boarding another vehicle within a certain time and/or a certain distance from the time/place they left the first vehicle.")

Regarding claim 10, Hyde et al. fails to teach the system of claim 9, wherein the user data indicates a user is within a vehicle responsive to location and speed information for the mobile device of the user matching location and speed information received from sensors of the vehicle.
Skoglund et al. teaches the system of claim 9, wherein the user data indicates a user is within a vehicle responsive to location and speed information for the mobile device of the user matching location and speed information received from sensors of the vehicle. (Abstract; See "A method of passenger flow determination comprises estimating, by a processor (3 ,6), whether the number of mobile devices on a vehicle (2) has changed based on signals from mobile devices that were received at a sensor (1) located in the vehicle. The processor may compare an estimate whether the number of mobile devices on the vehicle has changed with at least one other data input to the processor, and this allows the processor to determine whether a change in number of detected devices is caused by someone entering or leaving the vehicle rather than a device being switched on or off. The processor may be located on the vehicle, and the method may further comprise forwarding information to a second processor (6) remote from the vehicle. The second processor will receive data from many vehicles and therefore has a larger dataset available than the processor on a single vehicle, and so can extract more reliable information about passenger flows.")
Hyde et al. and Skoglund et al. are both directed towards determining vehicle identifying information such as emission data or passenger flow data. Hyde et al. and Skoglund et al. are obvious to combine because Hyde et al. is improved by creating a system which can measure both emission data as well as passenger data for a vehicle which was well known before the effective filing date of the claimed 
Regarding claim 13, Hyde et al. teaches a method for estimation of emissions resulting from use of vehicles comprising: receiving, from vehicles of a transportation system, vehicle data indicating fuel consumption and count of passengers for the vehicles; (Par. 0046; See "More exemplary vehicle operating parameters may be obtained by a passenger monitoring device 180 for transmitting seat-belt usage data, passenger ID data, and occupant counting data to communication unit 140. Further exemplary vehicle operating parameters may involve vehicle data that includes monitored safety factors 175 such as identification of air bags deployed, safety inspection status, prohibited driver activity ( e.g., alcohol usage, cell phone usage, text messaging, unlicensed driver, expired driver license, etc.), expired car registration, tire tread wear, tire pressure, engine fluid data (e.g., brake cylinder, automatic transmission, oil, coolant), wherein such vehicle data is transmitted to communication unit 140.") allocating revenue emissions of the vehicles to the passengers according to the fuel consumption divided by the count of passengers when the passenger was a rider, and allocate deadhead emissions to the passengers divided by a total number of passengers during a vehicle service period. (Par. 0089; See "Additional possible process features depicted in FIG. 12 may include obtaining information regarding a compliance state that includes one or more of the following types of qualification requirements: number of passengers, HOV lane account status, toll road account status, public road standard, public area standard, private road standard, private area standard, electric power mode, combustion/electric hybrid mode, combustion fuel content, bio-fuel content, natural gas fuel, engine efficiency, miles/per/gallon calibration, combustion emission, zero-emissions, exhaust content, maximum speed limitation (block 827). Another exemplary process feature may include acquiring information regarding two or more possible consequential results which are respectively based on selective implementation of different optional vehicle operation modes (block 828)." & Par. 0066; See "More specifically with respect to the Lincoln Bridge 475, a possible vehicle operation mode category 480 entitled "share" 482 has a compliance state 490 of "at least one passenger" 492 with a 
Hyde et al. fails to teach receiving, from mobile devices of passengers, user data describing movements of the passengers within the transportation system.
Skoglund et al. teaches receiving, from mobile devices of passengers, user data describing movements of the passengers within the transportation system. (Abstract; See "A method of passenger flow determination comprises estimating, by a processor (3 ,6), whether the number of mobile devices on a vehicle (2) has changed based on signals from mobile devices that were received at a sensor (1) located in the vehicle. The processor may compare an estimate whether the number of mobile devices on the vehicle has changed with at least one other data input to the processor, and this allows the processor to determine whether a change in number of detected devices is caused by someone entering or leaving the vehicle rather than a device being switched on or off. The processor may be located on the vehicle, and the method may further comprise forwarding information to a second processor (6) remote from the vehicle. The second processor will receive data from many vehicles and therefore has a larger dataset available than the processor on a single vehicle, and so can extract more reliable information about passenger flows." & Col. 13, ll. 25-37; See "The remote processing system 6 may then look at data received from other vehicles to see whether that mobile device was reported a boarding another vehicle at a nearby location soon after that time. This allows a passengers full journey through the public transport network to be determined, to provide information on passenger interchanges between one route and another etc. The central processing system may be configured to determine that a passenger has made a transfer from one route to another if their mobile device is detected as boarding another vehicle within a certain time and/or a certain distance from the time/place they left the first vehicle.")
Hyde et al. and Skoglund et al. are both directed towards determining vehicle identifying information such as emission data or passenger flow data. Hyde et al. and Skoglund et al. are obvious to combine because Hyde et al. is improved by creating a system which can measure both emission data as 
Regarding claim 19, Hyde et al. fails to teach further comprising identifying when the passenger was a rider of a vehicle according to location and speed information received from a mobile device of the passenger matching location and speed information received from sensors of the vehicle.
Skoglund et al. teaches further comprising identifying when the passenger was a rider of a vehicle according to location and speed information received from a mobile device of the passenger matching location and speed information received from sensors of the vehicle. (Abstract; See "A method of passenger flow determination comprises estimating, by a processor (3 ,6), whether the number of mobile devices on a vehicle (2) has changed based on signals from mobile devices that were received at a sensor (1) located in the vehicle. The processor may compare an estimate whether the number of mobile devices on the vehicle has changed with at least one other data input to the processor, and this allows the processor to determine whether a change in number of detected devices is caused by someone entering or leaving the vehicle rather than a device being switched on or off. The processor may be located on the vehicle, and the method may further comprise forwarding information to a second processor (6) remote from the vehicle. The second processor will receive data from many vehicles and therefore has a larger dataset available than the processor on a single vehicle, and so can extract more reliable information about passenger flows." & Col. 13, ll. 25-37; See "The remote processing system 6 may then look at data received from other vehicles to see whether that mobile device was reported a boarding another vehicle at a nearby location soon after that time. This allows a passengers full journey through the public transport network to be determined, to provide information on passenger interchanges between one route and another etc. The central processing system may be configured to determine that a passenger has made a transfer from one route to another if their mobile device is detected as boarding another vehicle within a certain time and/or a certain distance from the time/place they left the first vehicle.")

Regarding claim 23, Hyde et al. fails to teach wherein the user data indicates a passenger is within a vehicle responsive to location and speed information for a mobile device of the passenger matching location and speed information received from sensors of the vehicle.
Skoglund et al. teaches wherein the user data indicates a passenger is within a vehicle responsive to location and speed information for a mobile device of the passenger matching location and speed information received from sensors of the vehicle. (Abstract; See "A method of passenger flow determination comprises estimating, by a processor (3 ,6), whether the number of mobile devices on a vehicle (2) has changed based on signals from mobile devices that were received at a sensor (1) located in the vehicle. The processor may compare an estimate whether the number of mobile devices on the vehicle has changed with at least one other data input to the processor, and this allows the processor to determine whether a change in number of detected devices is caused by someone entering or leaving the vehicle rather than a device being switched on or off. The processor may be located on the vehicle, and the method may further comprise forwarding information to a second processor (6) remote from the vehicle. The second processor will receive data from many vehicles and therefore has a larger dataset available than the processor on a single vehicle, and so can extract more reliable information about passenger flows." & Col. 13, ll. 25-37; See "The remote processing system 6 may then look at data received from other vehicles to see whether that mobile device was reported a boarding another vehicle at a nearby location soon after that time. This allows a passengers full journey through the public transport network to be determined, to provide information on passenger interchanges between one route and another etc. The central processing system may be configured to determine that a passenger has made a transfer from one route to another if 
Hyde et al. and Skoglund et al. are both directed towards determining vehicle identifying information such as emission data or passenger flow data. Hyde et al. and Skoglund et al. are obvious to combine because Hyde et al. is improved by creating a system which can measure both emission data as well as passenger data for a vehicle which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains
Allowable Subject Matter
Claims 6, 11-12, 15-18, 21-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams (U.S. Patent No. 9,147,293) teaches a fuel management system and method.
Donnelly et al. (U.S. Patent No. 7,349,797) teaches an emissions management system for a hybrid locomotive.
McAndrew, III (U.S. Patent No. 7,957,861) teaches a system for tracking emissions data.
Johnson (U.S. Patent No. 8,612,273) teaches a method and system for managing vehicle travel. 
Morrison et al. (U.S. Patent No. 9,582,943) teaches a system for driving data collection. 
Wang et al. (U.S. Patent No. 10,119,891) teaches a traceable emissions remote monitoring system and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-6:00pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY M GARTRELLE/Examiner, Art Unit 3661   
3/12/2021                                                                                                                                                                                                     
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661